DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, line 1, “A optical substance” should read –An optical substance--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable Specifically with respect to claims 1, 5 and 9, the examiner finds a lack of enablement to allow one having ordinary skill in the art to calculate the light sensing displacement deviation value.  The examiner finds that the instant specification fails to provide the logic/steps/algorithms to actually calculate the displacement deviation value or to actually perform the sensing correction.  For example is the displacement deviation value a vector notation value or some other function based value that defines a force and direction relative to an impact.  The examiner fails to find any description to enable one having ordinary skill in the art to actually produce the value in any mathematical manner.  Further when reviewing the Wands factors for example the level of ordinary skill (as noted above the examiner believes that at least a basic description of how the value and correction are mathematically performed are required to enable one having ordinary skill in the art to construct an algorithm to actually perform the steps) in the art or the predictability of the art (the examine fails to find evidence that one can simply predict based on the claimed limitations a clear manner to perform the steps), the examiner fails to find any evidence that the noted elements are sufficiently enabled to allow one having ordinary skill in the art to make and use the invention.  For these reasons it is found that the instant claims in question are not sufficiently enabled for one having ordinary skill in the art to make or use the invention as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3-4, 7-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 3, 7 and 11, the examiner is unsure what is meant by “optical path correction range”.  The instant disclosure only mentions the range with respect to the claims and in no way further expands upon what an optical path correction range actually is.  For example is it a range of values where correction to the measured value is possible in other words if an impact happens is there a finite level of impact force range where the system can continued to be used? In contrast it could also be range of values where the optical path length of the system could be corrected based on a displacement deviation value.  For examination purposes the examiner is interpreting the range to encompass both possibilities.  
As to claims 4, 8 and 12 the examiner is unsure as to what a “drop-down state” is exactly referring to.  Is this for example a powered dropped down state, or a physical dropping of an object state where it is falling, or possibly a state after the object is dropped where it impacts something on its way down or final impact point on an effective floor.  The instant disclosure fails to clearly identify1 what a “drop-down state” is exactly referring to, therefore the limitation is found to be unclear.  For examination purposes the examiner is interpreting any of the above options as reading on the instant claims in question.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO/2017/179520 where the examiner is using U.S. PGPub No. 2020/0326237 A1 for English language equivalent citations) in view of Jeon et al. (U.S. PGPub No. 2017/0168769 A1).
 	As to claims 1, 5, and 9, Yamamoto discloses and shows in figure 2, an optical substance detection device, comprising: a light emitting device (60), a light sensing device (68), a processor (74, 76 and all the other circuits shown in figure 2), a memory (84), a communication interface and a communication bus (inherent for the circuits/controllers and memory to talk as shown in figure 2); wherein the light emitting device, the light sensing device, the processor, the memory and the communication bus communicate with each other via the communication bus (again inherent for the same reason mentioned above) ([0044]; [0053]); and 
 	the memory is configured to store at least one executable instruction, wherein the executable instruction, when being executed, causes the processor to perform the steps of ([0054]; further where clearly the memory is required to execute the calculations cited below): 

 	calculating a light sensing displacement deviation value (differential data 92) according to a predetermined data model (reference data) and in combination with the impact force and the impact direction (as modified below, the data from the acceleration sensor is a function of force and direction and is thus implicitly if not obviously used in Yamamoto) ([0085]; [0094]); and 
 	performing light sensing correction (i.e. calibration to for example the wavelength) according to the light sensing displacement deviation value ([0085]; [0094]). 
	Yamamoto does not explicitly disclose where the acceleration sensor detects both an impact force and impact direction.
	However, Jeon does disclose in ([0038]) that it is well-known that acceleration sensors relay information in multiple axes, specifically both force/strength of the impact and direction of the impact.  Further applicant’s own specification provides evidence to this fact as applicant also discloses uses an acceleration sensor to measure the impact force and direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto where the acceleration sensor detects both an impact force and impact direction in order to provide the advantage of expected results in using a well-known sensor as a known means by which to efficiently 
	As to claims 2, 6 and 10, Yamamoto discloses an optical substance detection device, wherein the performing light sensing correction comprises: 
 	controlling the optical substance detection device to continue operating normally when the light sensing displacement deviation value is less than a predetermined minimum value (range R1) ([0091]); 
 	sending calibration alarm information indicating that the optical substance detection device needs to be calibrated when the light sensing displacement deviation value is greater than or equal to a predetermined minimum value and is less than or equal to a predetermined maximum value; or 
 	controlling the optical substance detection device to stop operating and sending a repair alarm information indicating that the optical substance detection device needs to be repaired when the light sensing displacement deviation value is greater than a predetermined maximum value ([0096]). 
  	As to claim 4, 8 and 12, Yamamoto discloses an optical substance detection device, wherein the executable instruction, when being executed, further causes the processor to perform the steps of:
 	judging whether the light emitting device is in a state of outputting a detection light when it is detected that the optical substance detection device is in a drop-down state (Fig. 12; where in order to create the difference data the light source has to be on and judged as such via light detection, where the examiner is interpreting signification shocks as a “drop-down” state; [0125]; [0126]); and 

Examiner’s Note
	The examiner would like to note that allowable subject matter with respect to claims 3, 7 and 11 was not indicated at this time due to the severity of the 112 issues.  However, if the rejections can be overcome the limitations may be found to be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Michael P LaPage/Primary Examiner, Art Unit 2886